18-3502
    Singh v. Garland
                                                                                   BIA
                                                                              Nelson, IJ
                                                                           A205 935 204

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 27th day of August, two thousand twenty-
    one.

    PRESENT:
             GUIDO CALABRESI,
             STEVEN J. MENASHI,
                  Circuit Judges,
             DENISE COTE,
                  Judge. 1
    _____________________________________

    SUKHDEV SINGH,
             Petitioner,

                       v.                                        18-3502

    MERRICK GARLAND, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Khagendra Gharti-Chhetry, Esq.,
                                       New York, NY.

    1
     Judge Denise Cote of the United States District Court for the Southern
    District of New York, sitting by designation.
FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
                                    General; Russell J. E. Verby,
                                    Senior Litigation Counsel; John D.
                                    Williams, Trial Attorney, Office of
                                    Immigration    Litigation,    Civil
                                    Division, United States Department
                                    of Justice, Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Sukhdev Singh, a citizen of India, seeks

review of an October 23, 2018, decision of the BIA affirming

a November 2, 2017, decision of an Immigration Judge (“IJ”)

denying asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). In re Sukhdev Singh, No.

A205 935 204 (B.I.A. Oct. 23, 2018), aff’g No. A205 935 204

(Immig. Ct. N.Y. City Nov. 2, 2017). We assume the parties’

familiarity with the underlying facts and procedural history.

       We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.” Wangchuck v. DHS, 448 F.3d

524,    528   (2d    Cir.    2006).    We   review    the   agency’s    legal

conclusions     de    novo    and     its   factual   determinations      for

substantial     evidence.       “In     this    context,     Congress     has

specified     that    ‘the    administrative     findings     of   fact   are

                                        2
conclusive     unless   any    reasonable     adjudicator       would    be

compelled to conclude to the contrary.’” Singh v. Garland,

No. 19-704-AG, 2021 WL 3744895, at *4 (August 25, 2021)

(quoting 8 U.S.C. § 1252(b)(4)(B)). Under the “substantial

evidence”    standard    of   review,    we    “must    defer     to    the

factfinder’s findings based on ‘such relevant evidence as a

reasonable    mind   might    accept    as   adequate    to   support     a

conclusion.’” Majidi v. Gonzales, 430 F.3d 77, 81 (2d Cir.

2005) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). “The scope of review ‘under the substantial evidence

standard is exceedingly narrow, and we will uphold the BIA’s

decision unless the petitioner demonstrates that the record

evidence was so compelling that no reasonable factfinder

could fail to find him eligible for relief.’” Singh, 2021 WL

3744895, at *4 (quoting Mu Xiang Lin v. DOJ, 432 F.3d 156,

159 (2d Cir. 2005) (internal citations, quotation marks, and

alterations omitted)).

     An asylum applicant such as Singh who has suffered past

persecution is presumed to have a well-founded fear of future

persecution.      8 C.F.R.      § 1208.13(b)(1)         (2013).   2     The


2
  Citations in this order refer to the versions of the applicable
regulations that were in effect at the time of Singh’s proceedings before
the agency.

                                   3
“presumption may be rebutted” if an IJ finds that “[t]he

applicant could avoid future persecution by relocating to

another part of the applicant’s country . . . and under all

the circumstances, it would be reasonable to expect the

applicant to do so.” 8 C.F.R. § 1208.13(b)(1)(i)(B) (2013).

When    an    applicant      has   established   past    persecution,      the

government may rebut the presumption with a showing, by a

preponderance of the evidence, that the applicant can safely

relocate within his own country. Id. § 1208.13(b)(1)(ii). The

agency       considers      the    reasonableness   of   the    relocation,

including “whether the applicant would face other serious

harm in the place of suggested relocation; any ongoing civil

strife       within   the    country;    administrative,       economic,   or

judicial infrastructure; geographical limitations; and social

and cultural constraints, such as age, gender, health, and

social and familial ties.” Id. § 1208.13(b)(3).

       We conclude that the agency’s finding that Singh could

internally relocate was supported by substantial evidence.

The record contains evidence, including country condition

reports, indicating that there are sizable Sikh communities

throughout India, including in almost every major Indian

city. The record evidence also indicates that Sikhs face


                                        4
little discrimination in India and have access to housing,

employment, and government services. Moreover, “[s]everal

sources     indicate     that     Sikhs     do     not    face       difficulties

relocating to other areas of India.” A.R. 144.

    After     having     evaluated         the    regulatory         factors      for

relocation, the agency noted that Singh’s alleged persecutors

were local members of the Congress Party in Haryana and that

government officials were not involved. See Singh, 2021 WL

3744895,    at   *6    (“An   applicant’s         allegation         that    he   was

persecuted by members of a political party . . . does not

establish     that     the      applicant        was     persecuted         by    the

government.”). Because Singh allegedly suffered persecution

only by local private parties—and because there are Sikh

communities      throughout      India     where       Singh   can     reasonably

relocate—the       agency’s     finding     that       Singh   could        relocate

internally    to     avoid    future     persecution       was       supported     by

substantial evidence.

    Singh argues that it was erroneous for the agency to

consider whether Sikhs could relocate within India because

Singh’s claim was that he was persecuted on the basis of

political    opinion     rather     than     religion.         Yet    the     agency

considered Singh’s claim of political persecution when it


                                       5
determined that the alleged persecution was localized and

could be avoided by relocating within India. It was not

erroneous for the agency also to consider whether Sikhs

generally could relocate within India because, “[i]n the

context of internal relocation, whether Sikhs are able safely

to   move   throughout   India   was   a   relevant   consideration.”

Singh, 2021 WL 3744895, at *7 n.6. The applicable regulation

provides that in evaluating the reasonableness of internal

relocation, the agency may consider, inter alia, “whether the

applicant would face other serious harm in the place of

suggested relocation.” 8 C.F.R. § 1208.13(b)(3)(2013). 3

     We have recently reaffirmed our holding that “[a]n Indian

citizen ‘is unlikely to face persecution for his Sikh beliefs

and his membership in Akali Dal Mann’ and ‘any threat faced

by such an applicant in India is not country-wide.’” Singh,

2021 WL 3744895, at *8 (quoting Singh v. BIA, 435 F.3d 216,




3 Singh also objects that the agency improperly placed the burden on him
to show that it was reasonable for him to relocate internally within
India. We disagree. The agency properly explained that “where the
respondent has established past persecution, it is presumed that internal
relocation would be unreasonable unless it is proven to the contrary.”
A.R. 36. The agency also explained that Singh “was not required to
establish that he could not reasonably relocate. Rather, based on
[Singh’s] testimony and evidence of record, the Immigration Judge
concluded that a preponderance of the evidence established that [Singh]
could reasonably relocate to avoid persecution,” A.R. 4, and its analysis
was consistent with that standard.

                                   6
219 (2d Cir. 2006)). That holding requires us to conclude

that the agency’s internal relocation finding was supported

by substantial evidence. Because Singh’s CAT claim rested on

the same factual basis as his claim for asylum and withholding

of   removal,      the    agency’s     internal   relocation    finding   is

dispositive        of    all   relief.   “Singh’s   ability    to   relocate

internally means that he cannot establish a likelihood of

torture.” Id. “In assessing whether it is more likely than

not that an applicant would be tortured in the proposed

country   of    removal,”        the   agency   considers   “all    evidence

relevant to the possibility of future torture … including …

[e]vidence that the applicant could relocate to a part of the

country of removal where he or she is not likely to be

tortured.”     8    C.F.R.     § 1208.16(c)(3).     The   agency    properly

relied on such evidence here.

     For the foregoing reasons, the petition for review is

DENIED. All pending motions and applications are DENIED and

stays VACATED.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe,
                                       Clerk of Court




                                         7